                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant Chase Bank USA,
                                                                                                                        N.A. (incorrectly named as “JPMorgan Chase
                                                                                                                      8 Bank N.A.”)

                                                                                                                      9

                                                                                                                     10
                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                     11
                                                                                                                                                        DISTRICT OF NEVADA
                                                                                                                     12
                                                                                                                        ARYEH GOLDMAN, MICHAL                         CASE NO. 2:18-cv-01799-GMN-CWH
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 GOLDMAN,
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14          Plaintiffs,
                                                                                                                                                                        STIPULATION AND ORDER TO
                                                                                                                     15 v.                                              EXTEND TIME FOR CHASE BANK
                                                                                                                                                                        USA, N.A. (INCORRECTLY NAMED AS
                                                                                                                     16 EQUIFAX INFORMATION SERVICES,                   “JPMORGAN CHASE BANK N.A.”) TO
                                                                                                                        LLC; TRANS UNION LLC; and                       RESPOND TO PLAINTIFF’S
                                                                                                                     17 JPMORGAN CHASE BANK, N.A.                       COMPLAINT
                                                                                                                     18          Defendants.                            (First Request)
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21          Chase Bank USA, N.A.’s (incorrectly named as “JPMorgan Chase Bank N.A.”)

                                                                                                                     22 (“Chase”) response to Plaintiffs’ Aryeh Goldman and Michal Goldman (“Plaintiffs”)

                                                                                                                     23 complaint is currently due October 24, 2018. Chase and Plaintiff agree that Chase

                                                                                                                     24 has up to and including November 14, 2018 to respond to Plaintiffs’ complaint, to

                                                                                                                     25 provide time for the parties to investigate Plaintiffs’ allegations and discuss potential

                                                                                                                     26 resolution and, if needed, for Chase to prepare a response.

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18168811 v1
                                                                                                                      1          This is the first request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3          DATED this 22nd day of October, 2018.

                                                                                                                      4 BALLARD SPAHR LLP                                LAW OFFICES OF ROBERT M. TZALL
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Robert M. Tzall
                                                                                                                      6 Joel E. Tasca                                    Robert M. Tzall
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 13412
                                                                                                                      7 Lindsay C. Demaree                               7735 Commercial Way, Suite 100
                                                                                                                        Nevada Bar No. 11949                             Henderson, Nevada 89011
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             (702) 666-0233
                                                                                                                        Las Vegas, Nevada 89135                          robert@tzalllegal.com
                                                                                                                      9
                                                                                                                        Defendant JPMorgan Chase Bank, N.A.              Attorneys for Plaintiffs
                                                                                                                     10

                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14                                           ORDER
                                                                                                                     15                                           IT IS SO ORDERED:
                                                                                                                     16

                                                                                                                     17
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     18
                                                                                                                                                                  DATED:        October 24, 2018
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18168811 v1                        2
                                                                                                                      1                               CERTIFICATE OF SERVICE

                                                                                                                      2          I certify that on October 22, 2018 and pursuant to FRCP 5, a true copy of the

                                                                                                                      3 foregoing Stipulation and Order to Extend Time For Chase Bank USA, N.A.

                                                                                                                      4 (Incorrectly Named As “JPMorgan Chase Bank N.A.”) to Respond to Plaintiff’s

                                                                                                                      5 Complaint was filed via the Court’s CM/ECF System and electronically served by the

                                                                                                                      6 Court on all parties in interest.

                                                                                                                      7 Bradley T Austin
                                                                                                                        Snell & Wilmer LLP
                                                                                                                      8 3883 Howard Hughes Pkwy., Ste. 1100
                                                                                                                        Las Vegas, NV 89169
                                                                                                                      9 baustin@swlaw.com

                                                                                                                     10 Jason Revzin
                                                                                                                        Lewis Brisbois Bisgaard & Smith LLP
                                                                                                                     11 6385 S. Rainbow Blvd.
                                                                                                                        Suite 600
                                                                                                                     12 Las Vegas, NV 89118
                                                                                                                        Jason.revzin@lewisbrisbois.com
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16                                          /s/ Mary Kay Carlton
                                                                                                                                                                 An employee of BALLARD SPAHR LLP
                                                                                                                     17

                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18168811 v1                       3
